Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0314526 to Cohen in view of 6816128 to Jennings as evidenced by US 2006/0127153 to Menchik.
Claims 1, 8:
Cohen teaches a method for forming a bicone or discone antenna for use in microwave frequencies [0020] (Fig. 3-4).  The antenna is formed using a 3D printer, in particular an Fused Deposition Modeling (FDM) printer [0023].  The discone antenna, for example, comprises geometric features that vary in area along an axial dimension of the cone including folds and the internal void within the cone (Fig. 3).  Inherent to the FDM 3D printing process includes:  providing a digitized design of the antenna to the 3D printer, slicing the design into a plurality of thin strata stacked in the thickness dimension, forming a layer of printed material, fixing the layer (the fusion part of FDM), and repeating the printing and fusing steps to form the antenna.
Cohen does not teach printing a layer of metallic material.  However, Jennings teaches a method for forming an antenna (abstract), such as a discone (5:14-32), from a combination of polymer layers and metallic layers (3:33-53).  The metallic elements include an antenna ground plane located on the interior side of the antenna and antenna elements located on the exterior side of the antenna (Id.).  The antenna ground plate is an internal metallic area within the polymeric matrix of enclosed volume 17 (Id.)  Printing such a structure using additive manufacturing would require use of a polymer 3D printer and a metal 3D printer, both of which were known.  See Menchik for an additive manufacturing apparatus for printing both plastic and metals [0028].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a metal layer into the otherwise polymeric antenna and print the antenna using known additive manufacturing techniques.

Claim 2:
The bicone antenna meets the claim limitations where the lower cone 120 includes upper cone 110, wherein upper cone 110 is a radially-extending flange (Fig. 4).
Claim 9:
The printed antenna is plated or gilded with a metal layer [0022].

Response to Arguments
Applicant’s arguments, filed 5/26/22, with respect to the rejection(s) of claim(s) under 102 have been fully considered and are persuasive in light of co-filed claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Jennings teaches a process for forming the antenna whereby metallic layer 12, polymeric layer 10, and metallic elements 14 are bonded together (Fig. 1 and 2) and this laminate is cut and shaped into the desired antenna shape such as a cone (Fig. 8).  The resulting structure is a cone having metallic elements 14 on the exterior surface of the polymeric layer and metallic layer 12 on the interior surface of the polymeric layer.  It is this final structure that is being printed in the combination with the Cohen reference.  The additive manufacturing process of Cohen is an alternative to the bonding and shaping process of Jennings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX A ROLLAND/Primary Examiner, Art Unit 1759